           Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

vs.                                                                        No. CR 19-4367 JB

JESSICA PANGBURN,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Second Objection to Presentence Report

- Total Loss Amount, filed June 1, 2020 (Doc. 29)(“Second Objection”).1 The primary issue is

whether Plaintiff United States of America has proven, by a preponderance of the evidence, that

Defendant Jessica Pangburn’s offense conduct -- wire fraud in violation of 18 U.S.C. § 1343 --

involves the embezzlement of $72,894.12, as the Presentence Investigation Report, filed March

19, 2020 (Doc. 16)(“PSR”), asserts, or whether Panbgurn’s offense involves the embezzlement of

$69,469.12, the amount to which Pangburn admits in the Plea Agreement, filed November 26,

2019 (Doc. 4). The Court concludes that the United States has not proven, by a preponderance of




       1
         Both Plaintiff United States of America and Defendant Jessica Pangburn previously
objected to the United States Probation Office’s conclusion that two sentencing enhancements
under the United States Sentencing Guidelines Manual § 2B1.1(b)(10)(C) and § 3B1.1 apply to
Pangburn’s offense level. See United States’ Combined Objections to Presentence Report and
Sentencing Memorandum at 1, filed April 9, 2020 (Doc. 19); Objection to Presentence Report at
1, filed April 21, 2020 (Doc. 21). Although the parties agreed that the enhancements are
inapplicable to Pangburn’s offense, the USPO maintained the enhancements’ applicability. See
Addendum to the Presentence Report at 2, filed May 18, 2020 (Doc. 25). The Court issued a
Memorandum Opinion and Order sustaining the United States’ and Pangburn’s objections. See
Memorandum Opinion and Order at 1, filed June 1, 2020 (Doc. 27).
             Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 2 of 12



the evidence, that Pangburn is responsible for $72,89.12. Accordingly, the Court sustains the

Second Objection.

                                     FINDINGS OF FACT

        The Court takes its facts from: (i) the Plea Agreement, filed November 26, 2019 (Doc. 4);

(ii) the Presentence Investigation Report, filed March 19, 2020 (Doc. 16)(“PSR”); and (iii) the

Sealed Supplement to Second Objection to Presentence Report, filed June 1, 2020

(Doc. 30)(“Sealed Supplement”).2

        1.      In 2017, Pangburn worked as the office manager for the International Union of

Operating Engineers Local 953 (“Local 953”), in Albuquerque, New Mexico. See Plea Agreement

¶ 8, at 3.

        2.      One of her duties was using QuickBooks, an accounting software program, to

arrange weekly salary payments to Local 953’s employees. See Plea Agreement ¶ 8, at 3.

        3.       Pangburn would make “entries in the accounting software that were electronically

transferred to the payroll vendor who provided the software,” and the payroll vendor would deposit

the money in the employees’ bank accounts. Plea Agreement ¶ 8, at 3-4.




        In the Sealed Supplement, Pangburn attaches portion of “the government investigative
        2

reports” regarding Pangburn’s offense. Sealed Supplement at 1. The court may rely upon reliable
hearsay in determining Pangburn’s sentence, so long as the evidence meets the preponderance-of-
the-evidence standard. See United States v. Vigil, 476 F. Supp. 2d 1231, 1245 (D.N.M.
2007)(Browning J.), aff’d, 523 F.3d 1258 (10th Cir. 2008). Accord United States v. Cook, 550
F.3d 1292, 1296 (10th Cir. 2008)(“[T]he due process clause protects a defendant’s right not to be
sentenced on the basis of materially incorrect information”) Here, Pangburn is the hearsay’s
proponent and the United States does not object to Pangburn’s use of the reports or otherwise
question the reports’ reliability. Accordingly, the Court also relies on the information that the
Sealed Supplement contains.


                                               -2-
            Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 3 of 12



       4.      Another employee, Local 953’s administrative assistant, was responsible for

collecting dues payments from Local 953’s members, although Pangburn occasionally assisted

with this task. See Sealed Supplement at 3.

       5.      Members often made these payments in cash, and Local 953 kept the cash in a safe

in its Albuquerque, New Mexico, office. See Sealed Supplement at 3.

       6.      Local 953 used a combination of a membership tracking software and handwritten

receipts to record these payments. See Sealed Supplement at 3.

       7.      Pangburn was responsible for entering data on dues payments in Local 953’s

QuickBooks program. See Sealed Supplement at 3.

       8.      The administrative assistant wrote out the deposit slips and Pangburn delivered the

cash to a bank to deposit. See Sealed Supplement at 3.

       9.      Pangburn typically made these cash deposits monthly. See Sealed Supplement at 3.

       10.     Local 953 also kept a separate bag containing petty cash in the safe. See Sealed

Supplement at 5.

       11.     Pangburn and the administrative assistant had access to and used the petty cash for

work-related purchases. See Sealed Supplement at 2.

       12.     Pangburn had authority to purchase office supplies in amounts of up to $500.00

with Local 953’s credit card. See Sealed Supplement at 4.

       13.     Pangburn’s supervisor kept the credit card, so Pangburn was only able to use the

credit card for transactions over the internet. See Sealed Supplement at 4.

       14.     Pangburn’s supervisor did not, however, regularly monitor or supervise the

QuickBooks account, the cash held in Local 953’s safe, or routine wage and tax payments. See

Plea Agreement ¶ 8, at 4.



                                               -3-
          Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 4 of 12



        15.   Pangburn and the administrative assistant informally monitored the petty cash and

the dues payments kept in Local 953’s safe. See PSR ¶ 22, at 5.

        16.   Beginning in July, 2018, Pangburn arranged additional payments to herself through

the same method that she used to make weekly wage payments for all Local 953 employees. See

Plea Agreement ¶ 9, at 4.

        17.   After each such entry, QuickBooks automatically withdrew money from Local

953’s bank account and directly deposited the money into Pangburn’s bank account. See Plea

Agreement ¶ 9, at 4.

        18.   In all, Pangburn directed eighty-nine unauthorized payments to herself through

QuickBooks totaling $69,046.37. See Plea Agreement ¶ 10, at 4.

        19.   Because QuickBooks charges a fee for each transaction, Pangburn’s unauthorized

payments cost Local 953 an additional $422.75 in fees. See Plea Agreement ¶ 10, at 11.

        20.   Towards the end of Local 953’s fiscal year, Local 953’s accountant reviewed Local

953’s QuickBooks transaction history and “quickly saw there was a significant liability which

should not have existed,” and attributed that liability to Pangburn’s extra payments. PSR ¶ 19,

at 5.

        21.   Pangburn quickly admitted to the unauthorized QuickBooks payments, “stating she

had some financial troubles and things had gotten out of hand.” PSR ¶ 19, at 5.

        22.   Local 953 hired the Calibre Group to conduct an audit to determine the extent of

Local 953’s loss. See PSR ¶ 27, at 6.

        23.   In addition to identifying the unauthorized QuickBooks payments, the audit

discovered $3,425.00 of missing or unaccounted-for funds from cash deposits and credit card

payments with which Pangburn was possibly involved. See PSR ¶ 27, at 6-7.



                                              -4-
            Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 5 of 12



       24.     Pangburn produced documentation justifying each credit card payment with the

exception of $19.99 in purchases from Amazon.com, about which Pangburn said she knew

nothing. See Sealed Supplement at 4-5.

       25.     Pangburn’s supervisor mistakenly used the credit card for a personal purchase but,

on realizing the mistake, reimbursed Local 953. See Sealed Supplement at 4.

       26.     Pangburn’s supervisor reviewed Local 953’s credit card statements each month

and, before the Calibre Group’s audit, never documented any misappropriation or questionable

credit card purchases. See Sealed Supplement at 4.

       27.     The audit also revealed unauthorized credit-card payments not attributable to

Pangburn.     See PSR ¶ 27, at 7 (“Although Calibre CPA Group found other instances of

overpayment and unauthorized credit card charges, the amounts in question could not be

determined to be associated with Pangburn.”).

       28.     In one instance, Local 953’s administrative assistant gave Pangburn a bag of cash

and a deposit slip listing a deposit of $1,200.00. See PSR ¶ 22, at 5.

       29.     When Pangburn attempted to deposit the bag of cash with the deposit slip, however,

the bank teller counted only $800.00 in cash. See PSR ¶ 22, at 5.

       30.     Pangburn maintains that she did not steal any cash associated with this deposit but

rather that the administrative assistant incorrectly completed the deposit slip.      See Sealed

Supplement at 3.

       31.     Pangburn has accused the administrative assistant of misappropriation and

misfeasance. See Sealed Supplement at 3.




                                                -5-
          Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 6 of 12



       32.     The United States’ investigation did not reveal that Pangburn made unauthorized

payments to herself from Local 953’s petty cash. See Sealed Supplement at 5 (“Pangburn did not

use the petty cash fund for personal use at any time.”).

       33.     The United States’ investigation did not reveal that Pangburn made unauthorized

purchases with Local 953’s credit card. See Sealed Supplement at 4 (“Pangburn never used the

union credit card for personal expenses or anything non-union related.”).

       34.     The United States’ investigation did not reveal that Pangburn made unauthorized

payments to herself using Local 953’s checkbook. See Sealed Supplement at 5 (“Pangburn never

wrote a check from the union’s account that was unauthorized or for a non-union related

purchase.”).

                                  PROCEDURAL HISTORY

       Pangburn pled guilty to embezzling $69,046.37 and agrees, in the Plea Agreement, that she

is responsible for $69,469.12 in restitution, an amount which includes the fees attributable to her

unauthorized transactions. See Plea Agreement ¶¶ 10, 19, at 4, 8; Findings of Fact (“FOF”), supra

¶¶ 16-19, at 4. The United States Probation Office “USPO” agrees that Pangburn is responsible

for $69,469.12, because “this amount can be directly and clearly traced to the defendant.” PSR

¶ 33, at 7. The USPO asserts, however, that Pangburn is responsible for embezzling $72,894.12

from Local 953. See PSR ¶ 33, at 7. To support this assertion, the PSR provides: “The [Calibre

Group’s] audit discovered $3,425 of missing funds from a cash deposit Pangburn was responsible

for.” PSR ¶ 33, at 7.

       Pangburn now objects to the USPO’s conclusion that Pangburn is responsible for the

additional $3,245.00, asserting: (i) the $3,245.00 in missing or unaccounted-for funds is not

attributable to a single cash deposit; and (ii) there is insufficient evidence to conclude, by a



                                                -6-
          Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 7 of 12



preponderance of the evidence, that Pangburn is responsible for the additional $3,245.00. See

Second Objection at 3-4. Pangburn notes that the Calibre Group initially discovered other,

unauthorized payments or transactions that Pangburn was able to justify as legitimate, business-

related expenses. See Second Objection at 3. Pangburn contends that the USPO’s conclusion

“appears to be based on the fact that she admitted responsibility for writing unauthorized payroll

checks, and not any separate evidence, and is a conclusion not reached by the investigators.”

Second Objection at 3. Pangburn thus argues that the PSR should be amended to reflect that:

(i) the unaccounted-for $3,245.00 is attributable to a series of transactions and not to a single

deposit; and (ii) the unaccounted-for $3,245.00 is not attributable to Pangburn. See Second

Objection at 4.

       The USPO responds and agrees that the $3,245.00 is not attributable to a single deposit,

but the USPO maintains that Pangburn is responsible for the $3,245.00. See Second Addendum

to Presentence Report at 1-2, filed June 1, 2020 (Doc. 31)(“Second Addendum”). The USPO notes

that only two employees -- Pangburn and the administrative assistant -- had access to Local 953’s

cash box. See Second Addendum at 2. The USPO further notes that the administrative assistant

would “make the deposit ticket and give the cash and deposit ticket to the defendant,” who “was

tasked with taking the deposit ticket to the bank.” Second Addendum at 2. The USPO points to

“one occasion,” in which the administrative assistant “made out a deposit slip for $1,200; however,

bank records reflect that only $800 was deposited.” Second Addendum at 2. The USPO then

concludes that, “[b]y a preponderance standard, it is more likely than not[ that] the defendant

obtained the cash from the deposits to further her criminal act in the instant offense, which

consisted of her obtaining the funds illegally from her employer.” Second Addendum at 2. The

USPO thus maintains that Pangburn stole the additional $3,245.00. See Second Addendum at 2.



                                                -7-
           Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 8 of 12



                                            ANALYSIS

       The Court concludes that the additional $3,245.00 is not attributable to Pangburn. “The

district court’s determination of relevant conduct is a factual finding subject to a preponderance of

the evidence standard, and clear error review.” United States v. Schmidt, 353 F. App’x 135 (10th

Cir. 2009)3(citing United States v. Zapata, 546 F.3d 1179, 1192 (10th Cir. 2008)). Accordingly,

the Court’s finding regarding Pangburn’s offense conduct “must be ‘simply not plausible or

permissible in light of the entire record on appeal.’” United States v. Schmidt, 353 F. App’x at 135

(quoting United States v. Zapata, 546 F.3d at 1192).

       There is no direct evidence that Pangburn stole all of the additional $3,245.00. Instead, the

USPO bases its assertion on the Calibre Group’s finding that discrepancies between Local 953’s

cash and its transaction history total $3,245.00. See Second Addendum at 2. Both the Calibre

Group and the United States conclude, however, that Local 953 keeps inaccurate and inconsistent

transaction records. See PSR ¶ 27, at 7 (noting that the Calibre Group discovered other missing

funds or unaccounted-for transactions). It is this shoddy recordkeeping that led the United States

to conclude that the additional $3,245.00 was not directly attributable to Pangburn. See Sealed


       3
        United States v. Schmidt is an unpublished opinion, but the Court can rely on an
unpublished United States Court of Appeals for the Tenth Circuit opinion to the extent its reasoned
analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished decisions are
not precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

               In this circuit, unpublished orders are not binding precedent. . . . And we
       have generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that United
States v. Schmidt has persuasive value with respect to a material issue, and will assist the Court in
its disposition of this Memorandum Opinion and Order.


                                                 -8-
          Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 9 of 12



Supplement at 2 (“As a result of the poor recordkeeping system that was used by the local for cash

receipts and the fact that other union staff . . . had access to the cash, the missing cash receipts

indicated by Calibre are not included in the . . . loss total.”). Similarly, Pangburn justified the

credit-card transactions that Calibre Group initially attributed to Pangburn’s misconduct, with the

exception of $19.99 in Amazon.com charges, but Pangburn shared access to the credit card with

other Local 953 employees, some of whom occasionally used the credit card for personal

purchases. See FOF ¶¶ 12-13, at 3; id. ¶¶ 23-25, at 5. Additionally, Pangburn’s supervisors

reviewed Local 953’s credit card statement each month and, before Calibre Group’s audit,

documented no instances of unauthorized purchases attributable to Pangburn. See FOF ¶ 26, at 5.

       The USPO further asserts that, because Pangburn embezzled $69,046.37, it is more likely

than not that Pangburn stole the additional $3,425.00. See Second Addendum at 2. Calibre Group

similarly suspected that additional accounting discrepancies were attributable to Pangburn, as her

discovered embezzlement made her the likely cause of the discrepancies. See FOF ¶¶ 22-23, at 4.

Pangburn nonetheless is able to justify many transactions that Calibre Group initially saw as

suspicious. See FOF ¶ 24, at 5. Moreover, the United States’ investigation revealed no misconduct

attributable to Pangburn in transactions that Calibre Group initially viewed as suspect. See FOF

¶¶ 32-34, at 6. Local 953’s financial recordkeeping, along with Pangburn’s ability to explain

transactions that this recordkeeping rendered questionable, make the Court hesitate to attribute the

unaccounted-for $3,425.00 to Pangburn.

       Although the USPO attributes the entire unaccounted-for $3,245.00 to Pangburn, the

USPO points to a single instance in which Pangburn was may have stolen, at most, $400.00 in

unauthorized money. See Second Addendum at 2. Indeed, the only instance to which the USPO

points in support of its assertion is when Local 953’s administrative assistant wrote a deposit slip



                                                -9-
          Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 10 of 12



for $1,200.00 but Pangburn deposited cash totaling $800.00. See FOF ¶¶ 28-30, at 5. Neither the

United States nor the USPO, however, can verify independently that the administrative assistant

wrote an accurate deposit slip, and Pangburn accuses the administrative assistant of

misappropriation and misfeasance. See FOF ¶ 31, at 5. Moreover, Pangburn contends that the

administrative assistant wrote an inaccurate deposit slip. See Second Objections at 2-3; Sealed

Supplement at 3-4. In sum, the USPO’s assertion is based primarily on Calibre Group’s initial

finding of $3,245.00 in unaccounted funds, but Pangburn justified many transactions that the

Calibre Group initially viewed as suspect. See FOF ¶ 24, at 5. Further investigation by the Calibre

Group and the United States thus contradict the USPO’s assertion that the $3,245.00 remains

unaccounted-for. The USPO then points to a single instance of discrepancy between a deposit slip

and the deposited amount, but the United States, the USPO, and the Calibre Group cannot

independently verify that the deposit slip was accurately written. While it is certainly possible that

Pangburn stole additional money from Local 953, “the evidence before the Court does not support

a factual finding to that effect by a preponderance of the evidence.” United States v. Kepler, 2012

WL 592422, at *6.

       Accordingly, the Court sustains the Second Objection and concludes that the PSR should

be amended. First, the USPO agrees with Pangburn that the additional $3,245.00 is not attributable

to a single deposit. See Second Addendum at 2. The PSR’s ¶ 27, at 6, thus, should be amended

to reflect that the unaccounted-for $3,245.00 results from more than one cash deposit. Second, as

discussed, there is insufficient evidence to support the PSR’s conclusion that the $3,245.00 is

attributable solely to Pangburn’s misconduct. The PSR’s ¶ 27, at 7, thus, should be amended. That

paragraph currently provides, in part:




                                                -10-
         Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 11 of 12



       The audit discovered $3,425 of missing funds from a cash deposit Pangburn was
       responsible for. Although Calibre CPA Group found other instances of
       overpayment and unauthorized credit card charges, the amounts in question could
       not be determined to be associated with Pangburn. In total, Pangburn is responsible
       for a total actual loss amount of $72,894.12.

PSR ¶ 27, at 7. The PSR’s ¶ 27 should be amended to read: “The audit discovered a total of

$3,245.00 of missing funds from cash deposit discrepancies. Although Calibre CPA Group found

other instances of overpayment and unauthorized credit card charges, the amounts in question

could not be determined to be associated with Pangburn.” Similarly, the PSR ¶ 33 should also be

amended. That paragraph currently provides:

               In total, the insurers are requesting restitution in the amount of $75,817.65.
       The Probation department had determined the actual loss as $72,894.12. By a
       preponderance of the evidence, the defendant was held accountable for cash
       missing from deposits. However, the Probation department is in agreement with
       both parties and the Rule 11(c)(1)(B) plea agreement, in that the defendant shall
       pay restitution in the total amount of $69,469.12, as this amount can be directly and
       clearly traced to the defendant.

PSR ¶ 33, at 7. That paragraph should be amended to reflect that the actual loss attributable to

Pangburn’s misconduct is $69,469.12, the amount to which the parties agreed in the Plea

Agreement.

       IT IS ORDERED that the Second Objection to Presentence Report - Total Loss Amount,

filed June 1, 2020 (Doc. 29), is sustained.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                               -11-
           Case 1:19-cr-04367-JB Document 33 Filed 06/02/20 Page 12 of 12



Counsel:

John C. Anderson
  United States Attorney
Benjamin J. Christenson
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Kari Converse
 Federal Public Defender
Federal Public Defender’s Office
Albuquerque, New Mexico

       Attorneys for the Defendant




                                        -12-
